Citation Nr: 0934017	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  96-06 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who 
served on active duty in the United States Navy from October 
1942 to January 1946.  The Veteran died in June 1971.  
Service connection for the cause of the Veteran's death was 
denied in an unappealed September 1976 rating decision.

This matter comes before the Board of Veterans' Appeals 
(Board) by order of the United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") on April 15, 
2005, which vacated a December 2002 Board decision and 
remanded the case for additional development.  The issue 
initially arose from an April 1995 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The case was remanded for additional 
development in August 2007.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence demonstrates the Veteran died as a result of 
occlusive coronary arteriosclerosis, with old 
thrombosis/cardiomegaly, calcific aortic stenosis, and 
generalized arteriosclerosis. 

3.  Burns to the back and legs demonstrated to have been 
incurred as a result of VA treatment are merely coincident 
with the cause of the Veteran's death.

4.  There is no probative evidence demonstrating that the 
Veteran's death was caused or materially affected as a result 
of an additional disability due to VA treatment.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. § 1151 (West 
2002); 38 C.F.R. § 3.358 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Court have been fulfilled 
by information provided to the appellant in a November 2007 
letter.  That letter notified the appellant of VA's 
responsibilities in obtaining information to assist in 
completing her claim and identified her duties in obtaining 
information and evidence to substantiate the claim.  (See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was also provided in the November 2007 letter.  The 
notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  Further 
attempts to obtain additional evidence would be futile.  
Although the appellant contends that an expert medical 
opinion is required in this case for an opinion concerning 
the possible relevance of the Veteran's having received third 
degree burns to the back and legs during VA treatment, the 
Board finds the available medical evidence is sufficient for 
an adequate determination.  The autopsy findings in this case 
thoroughly address the Veteran's cause of death and are 
indicative of no contributory effects related to VA 
treatment.  Nor is there any reasonable possibility that an 
additional medical opinion as to causation would substantiate 
the appellant's claim or be more than speculative.  The Court 
has held that medical opinions stating only the possibility 
of medical causation are too general and inconclusive to well 
ground a claim.  Beausoleil v. Brown, 8 Vet. App. 459, 463 
(1996).  There has been substantial compliance with all 
pertinent VA law and regulations and to move forward with the 
claim would not cause any prejudice to the appellant.

1151 Claim

During the course of this appeal pertinent laws and 
regulations related to claims filed pursuant to 38 U.S.C.A. § 
1151 were amended.  In a precedent opinion, VA's General 
Counsel held that all claims for benefits under 38 U.S.C.A. § 
1151, filed before October 1, 1997, must be adjudicated under 
the code provisions as they existed prior to that date.  See 
VAOPGCPREC 40-97 (Dec. 31, 1997).  In the present case, the 
appellant's claim was received April 1994. 

At the time the appellant's claim for benefits pursuant to 
38 U.S.C.A. § 1151 was filed, VA statutes provided that 
"[w]here any veteran suffers an injury, or an aggravation of 
an injury, as a result of hospitalization, medical or 
surgical treatment, or the pursuit of a course of vocational 
rehabilitation...awarded under any of the laws administered 
by the Secretary, or as the result of having submitted to an 
examination under any such law, and not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of such veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected."  38 U.S.C.A. § 1151 (West 
1991).

In 1991, the Court invalidated 38 C.F.R. § 3.358(c)(3), a 
portion of the regulation utilized in deciding claims under 
38 U.S.C.A. § 1151.  Gardner v. Derwinski, 1 Vet. App. 584 
(1991), aff'd, Gardner v. Brown, 5 F.3rd 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115, 115 S. Ct. 552 
(1994).  The United States Supreme Court (Supreme Court) in 
affirming the Court's decision held that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability and that there need be no identification of 
"fault" on the part of VA.  

In March 1995, VA published amended regulations to conform to 
the Supreme Court decision.  The revised provisions of 38 
C.F.R. § 3.358 provide that for claims filed prior to October 
1, 1997, where it is determined that there is additional 
disability resulting from an aggravation of an existing 
disease or injury suffered as a result of hospitalization or 
medical treatment compensation will be payable for such 
additional disability.  38 C.F.R. § 3.358 (2008).  Benefit 
payments and offsets are addressed by VA regulation for 
claims filed prior to October 1, 1997, under the provisions 
of 38 C.F.R. § 3.800 (2008).

In determining that additional disability exists, a veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  38 C.F.R. § 3.358(b)(1).  Compensation will not 
be payable under 38 U.S.C. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
hospitalization, medical or surgical treatment, or 
examination was furnished unless VA's failure to exercise 
reasonable skill and care in the diagnosis or treatment of 
the disease or injury caused additional disability or death 
that probably would have been prevented by proper diagnosis 
or treatment.  38 C.F.R. § 3.358(b)(2).  

It is necessary for the veteran to show that additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury suffered 
as a result of VA hospitalization, medical or surgical 
treatment or examination, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
training, hospitalization, medical or surgical treatment, or 
examination.  38 C.F.R. § 3.358(c)(2).  Compensation is not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those which are certain to result from, or 
were intended to result from, the examination or medical or 
surgical treatment administered.  38 C.F.R. § 3.358(c)(3).

Dependency and indemnity compensation (DIC) is paid for the 
cause of a Veteran's death when the evidence shows that a 
disability for which VA compensation is awarded was the 
principal or contributory cause of death.  See 38 U.S.C.A. 
§ 1310 (West 2002); 38 C.F.R. § 3.312(a) (2008).  In order to 
constitute the principal cause of death the disability must 
be one of the immediate or underlying causes of death, or be 
etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the Veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that the disability had "material influence 
in accelerating death," thereby contributing substantially 
or materially to the cause of death.  See Lathan v. Brown, 7 
Vet. App. 359 (1995); 38 C.F.R. § 3.312(c)(1).  

In this case, the evidence shows that in February 1971 the 
Veteran underwent a saphenous vein bypass to the right 
posterior descending coronary artery and the left anterior 
descending coronary artery with excision of a large akenetic 
area of the posterior wall of the left ventricle in a VA 
medical facility.  A signed consent form for this procedure 
is of record.  An operation report noted there were no 
complications with the surgery and that the Veteran's 
postoperative condition was good.  Records show that 
following surgery, he was placed in the intensive care unit 
where he stayed until early March 1971 and that he continued 
to receive treatment and was allowed to go home on weekend 
passes until his death in June 1971.  Hospital records show 
that the Veteran sustained burns to the sacral area of the 
back and leg with treatment for sacral decubitus secondary to 
a hyperthermia mattress burn.  A May 30, 1971, report noted a 
stormy postoperative course with the development of sacral 
decubitus that was healing well and hyperthermia burns to the 
right foot requiring continuing debridement and dressing 
changes.  The Veteran remained hospitalized until June 1971, 
when he left on a weekend pass and did not return.  He died, 
at home, in June 1971 two days after leaving the hospital.
An undated medical examiner's report noted the Veteran had 
open heart surgery at a VA hospital in February 1971 and that 
allegedly he sustained third degrees burns to the right knee, 
left foot, and low back postoperatively when he was placed on 
a hyperthermia blanket.  The total area affected was no more 
than five percent of the body.  

A June 1971 private autopsy report noted the Veteran had 
ulcerating granulating lesions on his right foot and knee 
secondary to old burns.  There were scar decubiti over the 
sacral area of the spine.  An examination of the heart 
revealed great hypertrophy and dilation of the right and left 
ventricles.  There was pronounced coronary arteriosclerosis 
and marked aortic arteriosclerosis.  The diagnoses included 
severe cardiomegaly, with calcific aortic stenosis; 
generalized arteriosclerosis; occlusive coronary 
arteriosclerosis, with old thrombosis; pulmonary edema and 
congestion; and chronic passive congestion of liver and 
spleen.  The cause of death provided on the autopsy report 
was occlusive coronary arteriosclerosis with calcific aortic 
stenosis: generalized arteriosclerosis.  The Veteran's death 
certificate, signed by the medical examiner, listed the cause 
of death as occlusive coronary arteriosclerosis, with old 
thrombosis/cardiomegaly, with calcific aortic stenosis, and 
generalized arteriosclerosis.  

VA records show the appellant filed an administrative tort 
claim contending that, due to carelessness and negligence of 
VA medical personnel following the Veteran's open heart 
surgery in February 1971, an electric blanket was left on for 
an unusual and unreasonably long period of time causing burns 
to his skin which resulted in his death.  In March 1976, the 
appellant accepted $7,000.00 in full settlement and 
satisfaction of her claim.

In statements in support of her claim the appellant asserted, 
in essence, that the Veteran received burns during VA 
treatment that contributed to his death.  She has provided no 
rationale for this opinion nor has she otherwise raised any 
issue concerning the Veteran's consent to VA treatment or the 
appropriateness of the treatment received for his heart 
disorder.

Based upon the evidence of record, the Board finds that the 
evidence demonstrates the Veteran died as a result of 
occlusive coronary arteriosclerosis, with old 
thrombosis/cardiomegaly, calcific aortic stenosis, and 
generalized arteriosclerosis.  Although the appellant 
contends that an injury the Veteran sustained during VA 
treatment approximately three months prior to his death 
somehow contributed to his death, the evidence demonstrates 
that burns to the back and legs incurred as a result of VA 
treatment are merely coincident with the cause of the 
Veteran's death.  There is no probative evidence 
demonstrating that his death was caused or materially 
affected as a result of an additional disability due to VA 
treatment.  In fact, a May 30, 1971, report indicates his 
sacral decubitus was healing well and that hyperthermia burns 
to the right foot were being treated without apparent 
complications.  The medical evidence, including autopsy 
report findings, is not indicative of any contributory 
effects due to healing burns nor of any aggravation of an 
existing disease or injury as the result of VA 
hospitalization.

While the appellant may sincerely believe that an incident 
during VA treatment contributed to the cause of the Veteran's 
death, she is not a licensed medical practitioner and is not 
competent to offer opinions on questions of medical causation 
or diagnosis.  Grottveit, 5 Vet. App. 91; Espiritu, 2 Vet. 
App. 492.  Therefore, the claim for entitlement to 
compensation for the cause of the Veteran's death under the 
provisions of 38 U.S.C.A. § 1151 must be denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the claim.


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the cause of the Veteran's death is 
denied.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


